Deny Opinion Filed September 29, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-21-00718-CV

IN RE JAY SANDON COOPER AND TERESA WARD COOPER, Relators

        Original Proceeding from the Local Administrative Law Judge
                             Collin County, Texas
            Trial Court Cause No. Not Assigned, Petition not Filed
                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, and Goldstein
                          Opinion by Justice Goldstein

      In this petition for writ of mandamus, relators challenge the trial court’s

order denying relator Jay Sandon Cooper, a vexatious litigant, permission to file an

original proceeding as an intervenor with his wife, Teresa Ward Cooper named as

the petitioner. Entitlement to mandamus relief requires a relator to show that the

trial court clearly abused its discretion and that he lacks an adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).
      Based on our review of the petition, we conclude that relators have failed to

demonstrate a clear abuse of discretion. Accordingly, we deny the petition for writ

of mandamus.




                                           /Bonnie Lee Goldstein/
                                           BONNIE LEE GOLDSTEIN
210718F.P05                                JUSTICE